DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

                                                  Allowable Subject Matter
2.	Claims 1-10 are allowed.	
3.	The following is a statement of reasons for the indication of allowable subject matter. The non-obvious features are:
	As per independent claim 1: Wherein said sampling output port is electrically connected with said analog-digital converter so as to enable said analog-digital converter converting the real-time current analog value into a real-time current digital value to be stored into said analog-digital conversion result register, wherein said rotation-blocked current setting register stores a predetermined reference current value, which is smaller than an actual rotation-blocked current value of said motor, wherein said comparing unit compares the real-time current value stored in said analog-digital conversion result register to the predetermined reference current value stored in said rotation-blocked current setting register, wherein when the real-time current value is greater than the predetermined reference current value, said comparing unit outputs a triggering command to said microcomputer control unit, rendering said microcomputer control unit controlling said motor positive and negative rotation driving circuit to stop supplying power to said motor including remaining claim limitations. 
As per independent claim 9: No prior art of record discloses the control steps from step S01 to step S16 in the claim limitations.

                                               Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   
	USPN 5,574,344 to Matsuoka discloses an H-bridge motor control system.
5.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to David S. Luo whose telephone number is (571)270-5251.  The examiner can normally be reached on M-F 9AM-6PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571)272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  
/DAVID LUO/Primary Examiner, Art Unit 2846